 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                           EASTERN DISTRICT OF CALIFORNIA
 8
 9   DOLORES TELLO GARCIA,                    )   Case No.: 1:17-cv-01252-JDP
                                              )
10                  Plaintiff,                )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
11            vs.                             )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
12   NANCY A. BERRYHILL, Acting               )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
13                                            )
                    Defendant                 )
14                                            )
                                              )
15
16            Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18            IT IS ORDERED that fees and expenses in the amount of $3,800.00 as
19   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20   awarded subject to the terms of the Stipulation.
21
22   IT IS SO ORDERED.

23
     Dated:     June 3, 2019
24                                                UNITED STATES MAGISTRATE JUDGE
25
26
27
                                              -1-
28
